ICJ_073_TransborderArmedActions_NIC_CRI_1986-10-21_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. COSTA RICA)

ORDER OF 21 OCTOBER 1986

1986

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. COSTA RICA)

ORDONNANCE DU 21 OCTOBRE 1986
Official citation :

Border and Transborder Armed Actions
(Nicaragua v. Costa Rica), Order of 21 October 1986,
LCS. Reports 1986, p. 548.

Mode officiel de citation :

Actions armées frontaliéres et transfrontaliéres
(Nicaragua c. Costa Rica), ordonnance du 21 octobre 1986,
CITI. Recueil 1986, p. 548.

 

Sales number 523
Ne de vente :

 

 

 
21 OCTOBER 1986

ORDER

BORDER AND TRANSBORDER ARMED ACTIONS
(NICARAGUA v. COSTA RICA)

ACTIONS ARMEES FRONTALIERES ET TRANSFRONTALIERES
(NICARAGUA c. COSTA RICA)

21 OCTOBRE 1986

ORDONNANCE
548

INTERNATIONAL COURT OF JUSTICE

1986 YEAR 1986
21 October
General List
No. 73 21 October 1986

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. COSTA RICA)

ORDER

Present : President NAGENDRA SINGH ; Vice-President DE LACHARRIERE ;
Judges Lacus, Rupa, ELIAS, ODA, AGO, SETTE-CAMARA,
SCHWEBEL, Sir Robert JENNINGS, MBAYE, BEDJAOUI, NI, EVENSEN,
TARASSOV ; Registrar TORRES BERNARDEZ.

The International Court of Justice,
Composed as above,

Having regard to Article 48 of the Statute of the Court and Articles 31,
40, 44, 45 and 48 of the Rules of Court,

Having regard to the Application filed by the Republic of Nicaragua in
the Registry of the Court on 28 July 1986, instituting proceedings against
the Republic of Costa Rica ;

Whereas the Republic of Costa Rica was the same day notified by tele-
gram of the filing of the Application, and of the submissions made therein,
and was immediately sent a copy of it :

Whereas the Republic of Nicaragua has appointed as agent its Ambassa-
dor in The Hague, Mr. Carlos Argiiello Gomez, and the Republic of Costa
Rica Mr. Edgar Ugalde Alvarez, Ambassador ;
549 ARMED ACTIONS (ORDER 21 X 86)

Taking account of the views expressed by each Party concerning the
procedure,

Fixes the following time-limits for the written proceedings :
21 July 1987 for the Memorial of the Republic of Nicaragua ;
21 April 1988 for the Counter-Memorial of the Republic of Costa Rica ;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-first day of October, one thou-
sand nine hundred and eighty-six, in three copies, of which one will be
placed in the archives of the Court, and the others transmitted to the
Government of the Republic of Nicaragua, and to the Government of the
Republic of Costa Rica, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
